 

EXHIBIT 10.24

 

PGT Innovations, Inc.

2019 Employee Stock Purchase Plan

1.Establishment, Purpose and Term of Plan.

(a)Establishment.  The Board adopted the PGT Innovations, Inc. 2019 Employee
Stock Purchase Plan (the “Plan”) on April [__], 2019 (the “Effective Date”),
subject to stockholder approval on or before the twelve (12) month anniversary
of the Effective Date.  If stockholder approval is not received by such date,
the Plan will have no effect.  Further, if stockholder approval of the Plan is
not obtained by April [__], 2020, any balance in a Participant’s Plan account
will be returned to the Participant, without interest, as soon as
administratively practicable thereafter.

(b)Purpose.  The purpose of the Plan is to provide Eligible Employees with an
opportunity to acquire a proprietary interest in the future of the Company
through the purchase of Stock.  The Company intends that the Plan qualify as an
“employee stock purchase plan” under Section 423 of the Code (including any
amendments to such section) (“Section 423”), and the Plan shall be so
construed.  The Plan provides for both Section 423 and non-Section 423
components.

(c)Term of Plan.  The Plan shall continue in effect until the earliest of (i)
its termination by the Committee, (ii) the issuance of all Stock available for
issuance under the Plan and (iii) the day before the ten (10) year anniversary
of the Effective Date.

2.Definitions and Construction.

(a)Definitions.  Any term not expressly defined in the Plan but defined for
purposes of Section 423 shall have the same definition herein.  Whenever used
herein, the following terms shall have their respective meanings set forth
below:

(i)“Administrator” means the Committee or officer or employee of the Company to
whom the Committee has delegated its authority under the Plan, to the extent
permitted by applicable law.

(ii)“Board” means the Board of Directors of the Company.

(iii)“Business Day” means any day on which the national stock exchange on which
the Stock is traded is available and open for trading.

(iv)“Change in Control” means:

(A)the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of voting securities of the Company where such acquisition causes such Person to
own 35% or more of the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
Directors (the “Outstanding Company Voting Securities”); provided,

 

--------------------------------------------------------------------------------

 

 

however, that for purposes of this subsection (A), the following acquisitions
shall not be deemed to result in a Change in Control:  (I) any acquisition
directly from the Company that is approved by the Incumbent Board (as defined in
subsection (B) below); (II) any acquisition by the Company, (III) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or
(iv) any acquisition by any corporation pursuant to a transaction that complies
with clauses (I), (II) and (III) of subsection (C) below; provided, further,
that if any Person’s beneficial ownership of the Outstanding Company Voting
Securities reaches or exceeds 35% as a result of a transaction described in
clause (I) or (I) above, and such Person subsequently acquires beneficial
ownership of additional voting securities of the Company, such subsequent
acquisition shall be treated as an acquisition that causes such Person to own
35% or more of the Outstanding Company Voting Securities; and provided, further,
that if at least a majority of the members of the Incumbent Board determines in
good faith that a Person has acquired beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of the
Outstanding Company Voting Securities inadvertently, and such Person divests as
promptly as practicable a sufficient number of shares so that such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) less than 35% of the Outstanding Company Voting Securities, then
no Change in Control shall have occurred as a result of such Person’s
acquisition;

(B)individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board” as modified by this subsection (B)) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by the stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (either by
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;

(C)the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another corporation or other transaction (“Business
Combination”) excluding, however, such a Business Combination pursuant to which
(I) the individuals and entities who were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), (II) no Person (excluding any employee benefit plan (or related
trust) of the Company, the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of the
combined voting power of the then outstanding securities entitled to vote
generally in the election of directors of the entity resulting from such
Business Combination and (III) at least a majority of the members of the board
of directors of the

 

--------------------------------------------------------------------------------

 

 

corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(D)approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company except pursuant to a Business Combination that
complies with clauses (I), (II) and (III) of subsection (C) above.

(v)“Code” means the U.S. Internal Revenue Code of 1986, as amended and in effect
from time to time, or any successor thereto, together with rules, regulations,
and interpretations promulgated thereunder. Where the context so requires, any
reference to a particular Code section will be construed to refer to the
successor provision to such Code section.

(vi)“Committee” means the Compensation Committee of the Board or such other
committee or subcommittee of the Board, if any, duly appointed to administer the
Plan and having such powers in each instance as shall be specified by the
Board.  If, at any time, there is no committee of the Board then authorized or
properly constituted to administer the Plan, the Board shall exercise all of the
powers of the Committee granted herein, and, in any event, the Board may in its
discretion exercise any or all of such powers.  

(vii)“Company” means PGT Innovations, Inc., a Delaware corporation, or any
successor corporation thereto.

(viii)“Compensation” means, with respect to any Offering Period, base wages or
salary, overtime, shift differentials, payments for paid time off, and payments
in lieu of notice.  Compensation shall be limited to amounts actually payable in
cash during the Offering Period.  Compensation shall not include moving
allowances, payments pursuant to a severance agreement, termination pay,
relocation payments, bonuses, commissions, compensation deferred under any
program or plan, including, without limitation, pursuant to Section 401(k) or
Section 125 of the Code, any amounts directly or indirectly paid pursuant to the
Plan or any other stock purchase, stock option or other stock-based compensation
plan, or any other compensation not included above.

(ix)“Eligible Employee” means an Employee who meets the eligibility requirements
set forth in Section 5 of the Plan.

(x)“Employee” means a person treated as an employee of a Participating Company
for purposes of Section 423.  A Participant shall be deemed to have ceased to be
an Employee either upon an actual termination of employment or upon the
corporation employing the Participant ceasing to be a Participating Company.

(xi)“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, or any successor thereto, together with rules,
regulations, and interpretations promulgated thereunder. Where the context so
requires, any reference to a particular Exchange Act section will be construed
to refer to the successor provision to such Exchange Act section.

(xii)“Fair Market Value” means on any given date, the closing price per share of
Stock as reported for such day by the principal exchange or trading market on
which

 

--------------------------------------------------------------------------------

 

 

Stock is traded (as determined by the Administrator) or, if Stock was not traded
on such date, on the next preceding day on which Stock was traded.  If the Stock
is not listed on a stock exchange or if trading activities for Stock are not
reported, the Fair Market Value will be determined by the Board or an
Administrator, consistent with applicable legal requirements (including, if
applicable, the requirements of Section 409A of the Code).

(xiii)“Non-United States Offering” means a separate Offering covering Eligible
Employees of one or more Participating Companies, as described in Sections 3(c),
3(d), and 11(a)(ii).

(xiv)“Offering” means an offering of Stock pursuant to the Plan, as provided in
Section 6.  More than one Offering may run concurrently, the terms of which need
not be the same, as permitted under Section 423.

(xv)“Offering Date” means, for any Offering Period, the first day of such
Offering Period.

(xvi)“Offering Period” means a period, established by the Committee in
accordance with Section 6, during which an Offering is outstanding.

(xvii)“Officer” means any person designated by the Board as an officer of the
Company.

(xviii)“Parent” means any present or future “parent corporation” of the Company,
as defined in Section 424(e) of the Code.

(xix)“Participant” means an Eligible Employee who has become a participant in an
Offering Period in accordance with Section 7 and remains a participant in
accordance with the Plan.

(xx)“Participating Company” means the Company and any Parent or Subsidiary
designated by the Committee as a corporation the Employees of which may, if
Eligible Employees, participate in the Plan.  The Committee shall have the
discretion to determine from time to time which Parents or Subsidiaries shall be
Participating Companies.

(xxi)“Participating Company Group” means, at any point in time, the Company and
all other corporations collectively which are then Participating Companies.

(xxii) “Purchase Date” means, for any Offering Period, the last day of such
Offering Period, or, if so determined by the Committee, the last day of each
Purchase Period occurring within such Offering Period.

(xxiii)“Purchase Period” means a period, established by the Committee in
accordance with Section 6, included within an Offering Period and on the final
date of which outstanding Purchase Rights are exercised.

(xxiv)“Purchase Price” means the price at which a share of Stock may be
purchased under the Plan, as determined in accordance with Section 9.

 

--------------------------------------------------------------------------------

 

 

(xxv)“Purchase Right” means an option granted to a Participant pursuant to the
Plan to purchase such shares of Stock as provided in Section 8, which the
Participant may or may not exercise during the Offering Period in which such
option is outstanding.  Such option arises from the right of a Participant to
withdraw any payroll deductions or other funds accumulated on behalf of the
Participant and not previously applied to the purchase of Stock under the Plan,
and to terminate participation in the Plan at any time during an Offering
Period.

(xxvi)“Securities Act” means the U.S. Securities Act of 1933, as amended.

(xxvii)“Stock” means the common stock, $0.01 par value per share, of the
Company, as adjusted from time to time in accordance with Section 4(b).

(xxviii) “Subscription Agreement” means a written or electronic agreement, in
such form as is specified by the Company, stating an Employee’s election to
participate in the Plan and authorizing payroll deductions under the Plan from
the Employee’s Compensation or other method of payment authorized by the
Committee pursuant to Section 11(a)(ii).

(xxix)“Subscription Date” means the last Business Day prior to the Offering Date
of an Offering Period or such earlier date as the Company shall establish.

(xxx)“Subsidiary” means any present or future “subsidiary corporation” of the
Company, as defined in Section 424(f) of the Code.

(b)Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

3.Administration.

(a)Administration by the Committee.  The Plan shall be administered by the
Committee.  All questions of interpretation of the Plan, of any form of
agreement or other document employed by the Company in the administration of the
Plan, or of any Purchase Right shall be determined by the Committee, and such
determinations shall be final, binding and conclusive upon all persons having an
interest in the Plan or the Purchase Right, unless fraudulent or made in bad
faith.  Subject to the provisions of the Plan, the Committee shall determine all
of the relevant terms and conditions of Purchase Rights; provided, however, that
all Participants granted Purchase Rights pursuant to an Offering shall have the
same rights and privileges within the meaning of Section 423(b)(5) of the
Code.  Any and all actions, decisions and determinations taken or made by the
Committee in the exercise of its discretion pursuant to the Plan or any
agreement thereunder (other than determining questions of interpretation
pursuant to the second sentence of this Section 3(a)) shall be final, binding
and conclusive upon all persons having an interest therein.  All expenses
reasonably incurred by the Company in the administration of the Plan shall be
paid by the Company.

 

--------------------------------------------------------------------------------

 

 

(b)Authority of Officers.  Any Officer shall have the authority to act on behalf
of the Company with respect to any matter, right, obligation, determination or
election that is the responsibility of or that is allocated to the Company
herein, provided that the Officer has actual authority with respect to such
matter, right, obligation, determination or election.

(c)Power to Adopt Sub-Plans or Varying Terms with Respect to Non-U.S.
Employees.  The Committee shall have the power, in its discretion, to adopt one
or more sub-plans of the Plan as the Committee deems necessary or desirable to
comply with the laws or regulations, tax policy, accounting principles or custom
of foreign jurisdictions applicable to employees of a subsidiary business entity
of the Company, provided that any such sub-plan shall not be within the scope of
an “employee stock purchase plan” within the meaning of Section 423.  Any of the
provisions of any such sub-plan may supersede the provisions of this Plan, other
than Section 4.  Except as superseded by the provisions of a sub-plan, the
provisions of this Plan shall govern such sub-plan.  Alternatively and in order
to comply with the laws of a foreign jurisdiction, the Committee shall have the
power, in its discretion, to grant Purchase Rights in an Offering to citizens or
residents of a non-U.S. jurisdiction (without regard to whether they are also
citizens of the United States or resident aliens) that provide terms which are
less favorable than the terms of Purchase Rights granted under the same Offering
to Employees resident in the United States.

(d)Power to Establish Separate Offerings with Varying Terms.  The Committee
shall have the power, in its discretion, to establish separate, simultaneous or
overlapping Offerings having different terms and conditions and to designate the
Participating Company or Companies that may participate in a particular
Offering, provided that each Offering shall individually comply with the terms
of the Plan and the requirements of Section 423(b)(5) of the Code that all
Participants granted Purchase Rights pursuant to such Offering shall have the
same rights and privileges within the meaning of such section.

(e)Policies and Procedures Established by the Company.  Without regard to
whether any Participant’s Purchase Right may be considered adversely affected,
the Company may, from time to time, consistent with the Plan and the
requirements of Section 423, establish, change or terminate such rules,
guidelines, policies, procedures, limitations, or adjustments as deemed
advisable by the Company, in its discretion, for the proper administration of
the Plan, including, without limitation, (i) a minimum payroll deduction amount
required for participation in an Offering, (ii) a limitation on the frequency or
number of changes permitted in the rate of payroll deduction during an Offering,
(iii) an exchange ratio applicable to amounts withheld or paid in a currency
other than United States dollars, (iv) a payroll deduction greater than or less
than the amount designated by a Participant in order to adjust for the Company’s
delay or mistake in processing a Subscription Agreement or in otherwise
effecting a Participant’s election under the Plan or as advisable to comply with
the requirements of Section 423, and (v) determination of the date and manner by
which the Fair Market Value of a share of Stock is determined for purposes of
administration of the Plan.  All such actions by the Company shall be taken
consistent with the requirements under Section 423(b)(5) of the Code that all
Participants granted Purchase Rights pursuant to an Offering shall have the same
rights and privileges within the meaning of such section, except as otherwise
permitted by Section 3(c) and the regulations under Section 423.

(f)Indemnification.  In addition to such other rights of indemnification as they
may have as members of the Board or the Committee or as officers or employees of
the

 

--------------------------------------------------------------------------------

 

 

Participating Company Group, to the extent permitted by applicable law, members
of the Board or the Committee and any officers or employees of the Participating
Company Group to whom authority to act for the Board, the Committee or the
Company is delegated shall be indemnified by the Company against all reasonable
expenses, including attorneys’ fees, actually and necessarily incurred in
connection with the defense of any action, suit or proceeding, or in connection
with any appeal therein, to which they or any of them may be a party by reason
of any action taken or failure to act under or in connection with the Plan, or
any right granted hereunder, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company) or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit or proceeding that such person is liable
for gross negligence, bad faith or intentional misconduct in duties; provided,
however, that within sixty (60) days after the institution of such action, suit
or proceeding, such person shall offer to the Company, in writing, the
opportunity at its own expense to handle and defend the same.

4.Shares Subject to Plan.

(a)Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Section 4(b), the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be 700,000 and shall consist of authorized but unissued or
reacquired shares of Stock, shares of Stock purchased on the open market, or any
combination thereof.  If an outstanding Purchase Right for any reason expires or
is terminated or canceled, the shares of Stock allocable to the unexercised
portion of that Purchase Right shall again be available for issuance under the
Plan.

(b)Adjustments for Changes in Capital Structure.  Subject to any required action
by the stockholders of the Company and the requirements of Section 424 of the
Code to the extent applicable, in the event of any change in the Stock effected
without receipt of consideration by the Company, whether through merger,
consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that has a material effect on
the Fair Market Value of shares of Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the Plan,
the limit on the shares which may be purchased by any Participant during an
Offering (as described in Sections 8(a) and 8(b)) and each Purchase Right, and
in the Purchase Price in order to prevent dilution or enlargement of
Participants’ rights under the Plan.  For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.”  If a majority of the shares
which are of the same class as the shares that are subject to outstanding
Purchase Rights are exchanged for, converted into, or otherwise become (whether
or not pursuant to a Change in Control) shares of another corporation (the “New
Shares”), the Committee may unilaterally amend the outstanding Purchase Rights
to provide that such Purchase Rights are for New Shares.  In the event of any
such amendment, the number of shares subject to, and the exercise price per
share of, the outstanding Purchase Rights shall be adjusted in a fair and
equitable manner as determined by the Committee, in its discretion.  Any
fractional share resulting from an adjustment pursuant to this Section shall be
rounded down to the nearest whole number, and in no event may the Purchase Price
be decreased to an amount less than the par value, if any, of the stock subject
to

 

--------------------------------------------------------------------------------

 

 

the Purchase Right.  The adjustments determined by the Committee pursuant to
this Section 4(b) shall be final, binding and conclusive.

5.Eligibility.

(a)Employees Eligible to Participate.  Each Employee of a Participating Company
is eligible to participate in the Plan and shall be deemed an Eligible Employee,
except the following:

(i)Any Employee who has been employed by the Participating Company Group for a
period of less than three months as of the first day of an Offering Period;

(ii)Any Employee who is customarily employed by the Participating Company Group
for twenty (20) hours or less per week; or

(iii)Any Employee who is customarily employed by the Participating Company Group
for not more than five (5) months in any calendar year.

(b)Exclusion of Certain Stockholders.  Notwithstanding any provision of the Plan
to the contrary, no Employee shall be treated as an Eligible Employee and
granted a Purchase Right under the Plan if, immediately after such grant, the
Employee would own, or hold options to purchase, stock of the Company or of any
Parent or Subsidiary possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of such corporation, as determined
in accordance with Section 423(b)(3) of the Code.  For purposes of this
Section 5(b), the attribution rules of Section 424(d) of the Code shall apply in
determining the stock ownership of such Employee.

(c)Determination by Company.  The Company shall determine in good faith and in
the exercise of its discretion whether an individual has become or has ceased to
be an Employee or an Eligible Employee and the effective date of such
individual’s attainment or termination of such status, as the case may be.  For
purposes of an individual’s participation in or other rights, if any, under the
Plan as of the time of the Company’s determination of whether or not the
individual is an Employee, all such determinations by the Company shall be
final, binding and conclusive as to such rights, if any, notwithstanding that
the Company or any court of law or governmental agency subsequently makes a
contrary determination as to such individual’s status as an Employee.  In
addition, the Administrator may, for Offering Periods that have not yet
commenced, establish additional eligibility requirements not inconsistent with
Section 423.

6.Offerings.

The Plan shall be implemented by sequential Offerings of approximately six (6)
months duration or such other duration as the Committee shall
determine.  Offering Periods shall commence and end on dates determined by the
Administrator.  Notwithstanding the foregoing, the Committee may establish
additional or alternative concurrent, sequential or overlapping Offering
Periods, a different duration for one or more Offering Periods or different
commencing or ending dates for such Offering Periods; provided, however, that no
Offering Period may have a duration exceeding twenty-seven (27) months.  If the
Committee shall so determine in its discretion, each Offering Period may consist
of two (2) or more consecutive Purchase Periods having such duration as the
Committee shall specify, and the last day of each such Purchase

 

--------------------------------------------------------------------------------

 

 

Period shall be a Purchase Date.  If the first or last day of an Offering Period
or a Purchase Period is not a Business Day, the Company shall specify the
Business Day that will be deemed the first or last day, as the case may be, of
the Offering Period or Purchase Period.

 

7.Participation in the Plan.

(a)Initial Participation.  An Eligible Employee may become a Participant in an
Offering Period by delivering a properly completed written or electronic
Subscription Agreement to the Company office or representative designated by the
Company (including the Administrator) not later than the close of business on
the Subscription Date established by the Company for that Offering Period.  An
Eligible Employee who does not deliver a properly completed Subscription
Agreement in the manner permitted or required on or before the Subscription Date
for an Offering Period shall not participate in the Plan for that Offering
Period or for any subsequent Offering Period unless the Eligible Employee
subsequently delivers a properly completed Subscription Agreement to the
appropriate Company office or representative on or before the Subscription Date
for such subsequent Offering Period.  An Employee who becomes an Eligible
Employee after the Offering Date of an Offering Period shall not be eligible to
participate in that Offering Period but may participate in any subsequent
Offering Period provided the Employee is still an Eligible Employee as of the
Offering Date of such subsequent Offering Period.

(b)Continued Participation.   A Participant shall automatically participate in
the next Offering Period commencing immediately after the final Purchase Date of
each Offering Period in which the Participant participates provided that the
Participant remains an Eligible Employee on the Offering Date of the new
Offering Period and has not either (i) withdrawn from the Plan pursuant to
Section 12(a), or (ii) terminated employment or otherwise ceased to be an
Eligible Employee as provided in Section 13.  A Participant who may
automatically participate in a subsequent Offering Period, as provided in this
Section, is not required to deliver any additional Subscription Agreement for
the subsequent Offering Period in order to continue participation in the
Plan.  However, a Participant may deliver a new Subscription Agreement for a
subsequent Offering Period in accordance with the procedures set forth in
Section 7(a) if the Participant desires to change any of the elections contained
in the Participant’s then effective Subscription Agreement.

8.Right to Purchase Shares.

(a)Grant of Purchase Right.  Except as otherwise provided below, on the Offering
Date of each Offering Period, each Participant in such Offering Period shall be
granted automatically a Purchase Right consisting of an option to purchase the
lesser of (i) that number of whole shares of Stock determined by dividing the
Dollar Limit (determined as provided below) by the Fair Market Value of a share
of Stock on such Offering Date or (ii) the Share Limit (determined as provided
below).  The Committee may, in its discretion and prior to the Offering Date of
any Offering Period, (A) change the method of, or any of the foregoing factors
in, determining the number of shares of Stock subject to Purchase Rights to be
granted on such Offering Date, or (B) specify a maximum aggregate number of
shares that may be purchased by all Participants in an Offering or on any
Purchase Date within an Offering Period.  No Purchase Right shall be granted on
an Offering Date to any person who is not, on such Offering Date, an Eligible
Employee.  For the purposes of this Section, the “Dollar Limit” shall be
determined by multiplying $2,083.33 by the number of months (rounded to the
nearest whole month) in the

 

--------------------------------------------------------------------------------

 

 

Offering Period and rounding to the nearest whole dollar, and the “Share Limit”
shall be determined by multiplying 300 shares by the number of months (rounded
to the nearest whole month) in the Offering Period and rounding to the nearest
whole share.  The Share Limit may be adjusted by the Committee prior to the
start of an Offering Period.

(b)Calendar Year Purchase Limitation.  Notwithstanding any provision of the Plan
to the contrary, no Participant shall be granted a Purchase Right which permits
his or her right to purchase shares of Stock under the Plan to accrue at a rate
which, when aggregated with such Participant’s rights to purchase shares under
all other employee stock purchase plans of a Participating Company intended to
meet the requirements of Section 423, exceeds Twenty-Five Thousand Dollars
($25,000) in Fair Market Value (or such other limit, if any, as may be imposed
by the Code) for each calendar year in which such Purchase Right is outstanding
at any time.  For purposes of the preceding sentence, the Fair Market Value of
shares purchased during a given Offering Period shall be determined as of the
Offering Date for such Offering Period.  The limitation described in this
Section shall be applied in conformance with Section 423(b)(8) of the Code and
the regulations thereunder.

9.Purchase Price.

The Purchase Price at which each share of Stock may be acquired in an Offering
Period upon the exercise of all or any portion of a Purchase Right shall be
established by the Committee; provided, however, that the Purchase Price on each
Purchase Date shall not be less than eighty‑five percent (85%) of the lesser of
(a) the Fair Market Value of a share of Stock on the Offering Date of the
Offering Period or (b) the Fair Market Value of a share of Stock on the Purchase
Date.  

10.Accumulation of Purchase Price through Payroll Deduction.

Except as provided in Section 11(a)(ii) with respect to a Non-United States
Offering, shares of Stock acquired pursuant to the exercise of all or any
portion of a Purchase Right may be paid for only by means of payroll deductions
from the Participant’s Compensation accumulated during the Offering Period for
which such Purchase Right was granted, subject to the following:

(a)Amount of Payroll Deductions.  Except as otherwise provided herein, the
amount to be deducted under the Plan from a Participant’s Compensation on each
pay day during an Offering Period shall be determined by the Participant’s
Subscription Agreement.  For Non-United States Offerings, a Participant’s
payroll deduction from his or her Compensation will be in the applicable local
currency and will be converted into United States dollars based upon the
exchange rate in effect on the Purchase Date.  The Subscription Agreement shall
set forth the percentage or dollar amount of the Participant’s Compensation to
be deducted on each pay day during an Offering Period in whole percentages or
dollars equivalent to not less than one percent (1%) (except as a result of an
election pursuant to Section 10(c) to stop payroll deductions effective
following the first pay day during an Offering) or more than fifteen percent
(15%).  Notwithstanding the foregoing, a Participant’s payroll deductions for
each calendar year may not exceed Twenty-One Thousand Two Hundred Fifty Dollars
($21,250) in Fair Market Value.  The Committee may change the foregoing limits
on payroll deductions effective as of any Offering Date.

 

--------------------------------------------------------------------------------

 

 

(b)Commencement of Payroll Deductions.  Payroll deductions shall commence on the
first pay day following the Offering Date and shall continue to the end of the
Offering Period unless sooner cancelled or terminated as provided herein.

(c)Election Stop Payroll Deductions.  During an Offering Period, a Participant
may elect to stop deductions from his or her Compensation by delivering to the
Company office or representative designated by the Company (including the
Administrator) a cancellation notice in accordance with the procedures
prescribed by, and in a form acceptable to, the Company.  To be effective with
respect to an upcoming Purchase Date, such cancellation notice must be delivered
not later than ten (10) Business Days prior to such Purchase Date.  Upon such
cancellation, the balance in the Participant’s Plan account will be returned to
the Participant, without interest, as soon as administratively practicable
thereafter.

(d)Administrative Suspension of Payroll Deductions.  The Company may, in its
discretion, suspend a Participant’s payroll deductions under the Plan as the
Company deems advisable to avoid accumulating payroll deductions in excess of
the amount that could reasonably be anticipated to purchase the maximum number
of shares of Stock permitted (i) under the Participant’s Purchase Right, or
(ii) during a calendar year under the limit set forth in Section 8(b).  Unless
the Participant has either withdrawn from the Plan as provided in Section 12(a)
or has ceased to be an Eligible Employee, suspended payroll deductions shall be
resumed at the rate specified in the Participant’s then effective Subscription
Agreement either (A) at the beginning of the next Offering Period if the reason
for suspension was clause (i) in the preceding sentence, or (B) at the beginning
of the next Offering Period having a first Purchase Date that falls within the
subsequent calendar year if the reason for suspension was clause (ii) in the
preceding sentence.

(e)Participant Accounts.  Individual bookkeeping accounts shall be maintained
for each Participant.  All payroll deductions from a Participant’s Compensation
(and other amounts received from a non-United States Participant pursuant to
Section 11(a)(ii)) shall be credited to such Participant’s Plan account and
shall be deposited with the general funds of the Company unless otherwise
required by applicable law.  All such amounts received or held by the Company
may be used by the Company for any corporate purpose.

(f)No Interest Paid.  Interest shall not be paid on sums deducted from a
Participant’s Compensation pursuant to the Plan or otherwise credited to the
Participant’s Plan account unless otherwise required by applicable law.

11.Purchase of Shares.

(a)Exercise of Purchase Right.

(i)Generally.  Except as provided in Section 11(a)(ii), on each Purchase Date of
an Offering Period, each Participant who has not withdrawn from the Plan and
whose participation in the Offering has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right the number of whole shares of Stock determined by
dividing (a) the total amount of the Participant’s payroll deductions
accumulated in the Participant’s Plan account during the Offering Period and not
previously applied toward the purchase of Stock by (b) the Purchase
Price.  However, in no event shall the number of shares purchased by the
Participant during an Offering Period exceed the number of shares subject to the
Participant’s Purchase Right.  No shares of Stock shall be

 

--------------------------------------------------------------------------------

 

 

purchased on a Purchase Date on behalf of a Participant whose participation in
the Offering or the Plan has terminated before such Purchase Date.  

(ii)Purchase by Non-United States Participants for Whom Payroll Deductions Are
Prohibited by Applicable Law.  Notwithstanding Section 11(a)(i), where payroll
deductions on behalf of Participants who are citizens or residents of countries
other than the United States (without regard to whether they are also citizens
of the United States or resident aliens) are prohibited by applicable law, the
Committee may establish a separate Offering (a “Non-United States Offering”)
covering all Eligible Employees of one or more Participating Companies subject
to such prohibition on payroll deductions.  The Non-United States Offering shall
provide another method for payment of the Purchase Price with such terms and
conditions as shall be administratively convenient and comply with applicable
law.  On each Purchase Date of the Offering Period applicable to a Non-United
States Offering, each Participant who has not withdrawn from the Plan and whose
participation in such Offering Period has not otherwise terminated before such
Purchase Date shall automatically acquire pursuant to the exercise of the
Participant’s Purchase Right a number of whole shares of Stock determined in
accordance with Section 11(a)(i) to the extent of the total amount of the
Participant’s Plan account balance accumulated during the Offering Period in
accordance with the method established by the Committee and not previously
applied toward the purchase of Stock.  However, in no event shall the number of
shares purchased by a Participant during such Offering Period exceed the number
of shares subject to the Participant’s Purchase Right.  The Company shall refund
to a Participant in a Non-United States Offering in accordance with
Section 11(d) any excess Purchase Price payment received from such Participant.

(b)Pro Rata Allocation of Shares.  If the number of shares of Stock which might
be purchased by all Participants on a Purchase Date exceeds the number of shares
of Stock available in the Plan as provided in Section 4(a) or the maximum
aggregate number of shares of Stock that may be purchased on such Purchase Date
pursuant to a limit established by the Committee pursuant to Section 8(a), the
Company shall make a pro rata allocation of the shares available in as uniform a
manner as practicable and as the Company determines to be equitable.  Any
fractional share resulting from such pro rata allocation to any Participant
shall be disregarded.

(c)Delivery of Title to Shares.  Subject to any governing rules or regulations,
as soon as practicable after each Purchase Date, the Company shall issue or
cause to be issued to or for the benefit of each Participant the shares of Stock
acquired by the Participant on such Purchase Date by means of one or more of the
following: (i) by delivering to the Participant evidence of book entry shares of
Stock credited to the account of the Participant, (ii) by depositing such shares
of Stock for the benefit of the Participant with any broker with which the
Participant has an account relationship, or (iii) by delivering such shares of
Stock to the Participant in certificate form.

(d)Return of Plan Account Balance.  Any cash balance remaining in a
Participant’s Plan account following any Purchase Date shall be refunded to the
Participant as soon as practicable after such Purchase Date.  However, if the
cash balance to be returned to a Participant pursuant to the preceding sentence
is less than the amount that would have been necessary to purchase an additional
whole share of Stock on such Purchase Date, the Company may retain the cash
balance in the Participant’s Plan account to be applied toward the purchase of
shares of Stock in the subsequent Purchase Period or Offering Period.

 

--------------------------------------------------------------------------------

 

 

(e)Tax Withholding.  At the time a Participant’s Purchase Right is exercised, in
whole or in part, or at the time a Participant disposes of some or all of the
shares of Stock he or she acquires under the Plan, the Participant shall make
adequate provision for the federal, state, local and foreign taxes (including
social insurance), if any, required to be withheld by any Participating Company
upon exercise of the Purchase Right or upon such disposition of shares,
respectively.  A Participating Company may, but shall not be obligated to,
withhold from the Participant’s compensation the amount necessary to meet such
withholding obligations.

(f)Expiration of Purchase Right.  Any portion of a Participant’s Purchase Right
remaining unexercised after the end of the Offering Period to which the Purchase
Right relates shall expire immediately upon the end of the Offering Period.

(g)Provision of Reports and Stockholder Information to Participants.  Each
Participant who has exercised all or part of his or her Purchase Right shall
receive, as soon as practicable after the Purchase Date, a report of such
Participant’s Plan account setting forth the total amount credited to his or her
Plan account prior to such exercise, the number of shares of Stock purchased,
the Purchase Price for such shares, the date of purchase and the cash balance,
if any, remaining immediately after such purchase that is to be refunded or
retained in the Participant’s Plan account pursuant to Section 11(d).  The
report required by this Section may be delivered in such form and by such means,
including by electronic transmission, as the Company may determine.  In
addition, each Participant shall be provided information concerning the Company
equivalent to that information provided generally to the Company’s common
stockholders.

12.Withdrawal from Plan.

(a)Voluntary Withdrawal from the Plan.  A Participant may withdraw from the Plan
by signing and delivering to the Company office or representative designated by
the Company (including the Administrator) a written or electronic notice of
withdrawal on a form provided by the Company for this purpose.  Such withdrawal
may be elected at any time prior to the end of an Offering Period; provided,
however, that if a Participant withdraws from the Plan after a Purchase Date,
the withdrawal shall not affect shares of Stock acquired by the Participant on
such Purchase Date.  A Participant who voluntarily withdraws from the Plan is
prohibited from resuming participation in the Plan in the same Offering from
which he or she withdrew, but may participate in any subsequent Offering by
again satisfying the requirements of Sections 5 and 7(a).  The Company may
impose, from time to time, a requirement that the notice of withdrawal from the
Plan be on file with the Company office or representative designated by the
Company for a reasonable period prior to the effectiveness of the Participant’s
withdrawal.

(b)Return of Plan Account Balance.  Upon a Participant’s voluntary withdrawal
from the Plan pursuant to Section 12(a), the Participant’s accumulated Plan
account balance which has not been applied toward the purchase of shares of
Stock shall be refunded to the Participant as soon as practicable after the
withdrawal, without the payment of any interest (unless otherwise required by
applicable law), and the Participant’s interest in the Plan and the Offering
shall terminate.  Such amounts to be refunded in accordance with this Section
may not be applied to any other Offering under the Plan.

 

--------------------------------------------------------------------------------

 

 

13.Termination of Employment or Eligibility.

Upon a Participant’s ceasing, prior to a Purchase Date, to be an Employee of the
Participating Company Group for any reason, including retirement, disability or
death, or upon the failure of a Participant to remain an Eligible Employee, the
Participant’s participation in the Plan shall terminate immediately.  In such
event, the Participant’s Plan account balance which has not been applied toward
the purchase of shares of Stock shall, as soon as practicable, be returned to
the Participant or, in the case of the Participant’s death, to the Participant’s
beneficiary designated in accordance with Section 20, if any, or legal
representative, and all of the Participant’s rights under the Plan shall
terminate.  Interest shall not be paid on sums returned pursuant to this
Section 13 unless otherwise required by applicable law.  A Participant whose
participation has been so terminated may again become eligible to participate in
the Plan by satisfying the requirements of Sections 5 and 7(a).

14.Effect of Change in Control on Purchase Rights.

In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or parent thereof, as the case may be (the “Acquiring
Corporation”), may, without the consent of any Participant, assume or continue
the Company’s rights and obligations under outstanding Purchase Rights or
substitute substantially equivalent purchase rights for the Acquiring
Corporation’s stock.  If the Acquiring Corporation elects not to assume,
continue or substitute for the outstanding Purchase Rights, the Purchase Date of
the then current Offering Period shall be accelerated to a date before the date
of the Change in Control specified by the Committee, but the number of shares of
Stock subject to outstanding Purchase Rights shall not be adjusted.  All
Purchase Rights which are neither assumed or continued by the Acquiring
Corporation in connection with the Change in Control nor exercised as of the
date of the Change in Control shall terminate and cease to be outstanding
effective as of the date of the Change in Control.

15.Nontransferability of Purchase Rights.

Neither payroll deductions or other amounts credited to a Participant’s Plan
account nor a Participant’s Purchase Right may be assigned, transferred, pledged
or otherwise disposed of in any manner other than as provided by the Plan or by
will or the laws of descent and distribution.  (A beneficiary designation
pursuant to Section 20 shall not be treated as a disposition for this
purpose.)  Any such attempted assignment, transfer, pledge or other disposition
shall be without effect, except that the Company may treat such act as an
election to withdraw from the Plan as provided in Section 12(a).  A Purchase
Right shall be exercisable during the lifetime of the Participant only by the
Participant.

16.Compliance with Securities Law.

The issuance of shares under the Plan shall be subject to compliance with all
applicable requirements of federal, state and foreign law with respect to such
securities.  A Purchase Right may not be exercised if the issuance of shares
upon such exercise would constitute a violation of any applicable federal, state
or foreign securities laws or other law or regulations or the requirements of
any securities exchange or market system upon which the Stock may then be
listed.  In addition, no Purchase Right may be exercised unless (a) a
registration statement under the Securities Act shall at the time of exercise of
the Purchase Right be in effect with respect to the shares issuable upon
exercise of the Purchase Right, or (b) in the

 

--------------------------------------------------------------------------------

 

 

opinion of legal counsel to the Company, the shares issuable upon exercise of
the Purchase Right may be issued in accordance with the terms of an applicable
exemption from the registration requirements of the Securities Act.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares under the Plan shall relieve the
Company of any liability in respect of the failure to issue or sell such shares
as to which such requisite authority shall not have been obtained.  As a
condition to the exercise of a Purchase Right, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation, and to make any
representation or warranty with respect thereto as may be requested by the
Company.

17.Rights as a Stockholder and Employee.

A Participant shall have no rights as a stockholder by virtue of the
Participant’s participation in the Plan until the date of the issuance of the
shares of Stock purchased pursuant to the exercise of the Participant’s Purchase
Right (as evidenced by the appropriate entry on the books of the Company or of a
duly authorized transfer agent of the Company).  No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4(b).  Nothing
herein shall confer upon a Participant any right to continue in the employ of
the Participating Company Group or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s employment at any
time.

18.Notification of Disposition of Shares.

The Company may require the Participant to give the Company prompt notice of any
disposition of shares of Stock acquired by exercise of a Purchase Right.  The
Company may require that until such time as a Participant disposes of shares of
Stock acquired upon exercise of a Purchase Right, the Participant shall hold all
such shares in the Participant’s name until the later of two years after the
date of grant of such Purchase Right or one year after the date of exercise of
such Purchase Right.  The Company may direct that the certificates evidencing
shares of Stock acquired by exercise of a Purchase Right refer to such
requirement to give prompt notice of disposition.

19.Legends.

The Company may at any time place legends or other identifying symbols
referencing any applicable federal, state or foreign securities law restrictions
or any provision convenient in the administration of the Plan on some or all of
the certificates representing shares of Stock issued under the Plan.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to a
Purchase Right in the possession of the Participant in order to carry out the
provisions of this Section.  Unless otherwise specified by the Company, legends
placed on such certificates may include, but shall not be limited to the
following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON THE PURCHASE OF SHARES UNDER AN EMPLOYEE STOCK PURCHASE
PLAN AS DEFINED IN SECTION 423 OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED.  THE TRANSFER AGENT FOR THE SHARES EVIDENCED

 

--------------------------------------------------------------------------------

 

 

HEREBY SHALL NOTIFY THE CORPORATION IMMEDIATELY OF ANY TRANSFER OF THE SHARES BY
THE REGISTERED HOLDER HEREOF.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES
PURCHASED UNDER THE PLAN IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE NAME OF
ANY NOMINEE).”

20.Designation of Beneficiary.

(a)Designation Procedure.  Subject to local laws and procedures, a Participant
may file a written designation of a beneficiary who is to receive (i) shares and
cash, if any, from the Participant’s Plan account if the Participant dies
subsequent to a Purchase Date but prior to delivery to the Participant of such
shares and cash, or (ii) cash, if any, from the Participant’s Plan account if
the Participant dies prior to the exercise of the Participant’s Purchase
Right.  If a married Participant designates a beneficiary other than the
Participant’s spouse, the effectiveness of such designation may be subject to
the consent of the Participant’s spouse.  A Participant may change his or her
beneficiary designation at any time by written notice to the Company.

(b)Absence of Beneficiary Designation.  If a Participant dies without an
effective designation pursuant to Section 20(a) of a beneficiary who is living
at the time of the Participant’s death, the Company shall deliver any shares or
cash credited to the Participant’s Plan account to the Participant’s legal
representative or as otherwise required by applicable law.

21.Notices.

All notices or other communications by a Participant to the Company under or in
connection with the Plan shall be deemed to have been duly given when received
in the form specified by the Company at the location, or by the person,
designated by the Company for the receipt thereof.

22.Governing law.

The Plan will be governed by and interpreted consistently with the laws of the
State of Delaware, except as may be necessary to comply with applicable
requirements of federal law.

23.Amendment and Termination of the Plan.

(a)The Committee may at any time amend, suspend or terminate the Plan, except
that (a) no such amendment, suspension or termination shall affect Purchase
Rights previously granted under the Plan unless expressly provided by the
Committee, and (b) no such amendment, suspension or termination may materially
adversely affect a Purchase Right previously granted under the Plan without the
consent of the Participant, except to the extent permitted by the Plan or as may
be necessary to qualify the Plan as an employee stock purchase plan pursuant to
Section 423 or to comply with any applicable law, regulation or rule.  In
addition, an amendment to the Plan must be approved by the stockholders of the
Company within twelve (12) months of the adoption of such amendment if such
amendment would authorize the sale of more shares than are then authorized for
issuance under the Plan or would change the definition of the corporations that
may be designated by the Committee as Participating Companies. Notwithstanding
the foregoing, in the event that the Committee determines that continuation of
the Plan or an Offering would result in unfavorable financial

 

--------------------------------------------------------------------------------

 

 

accounting consequences to the Company, the Committee may, in its discretion and
without the consent of any Participant, including with respect to an Offering
Period then in progress: (i) terminate the Plan or any Offering Period,
(ii) accelerate the Purchase Date of any Offering Period, (iii) reduce the
discount or the method of determining the Purchase Price in any Offering Period
(e.g., by determining the Purchase Price solely on the basis of the Fair Market
Value on the Purchase Date), (iv) reduce the maximum number of shares of Stock
that may be purchased in any Offering Period, or (v) take any combination of the
foregoing actions.

 